Citation Nr: 0011597	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  96-12 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder other than post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and Dr. Jose Juarbe


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from August 1968 to 
August 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which denied the above claims.  

The claim for service connection for PTSD is the subject of 
the REMAND herein.


FINDINGS OF FACT

1.  The appellant currently has dysthymia and an anxiety 
disorder, neither of which is shown to be related to a 
disease or injury incurred during service.

2.  The claim for service connection for an acquired 
psychiatric disorder other than PTSD is not plausible.

3.  The appellant's claim for service connection for PTSD is 
plausible, but the RO has not obtained sufficient evidence 
for a fair disposition of this claim.


CONCLUSIONS OF LAW

1.  The claim for service connection for an acquired 
psychiatric disorder other than PTSD is not well grounded, 
and there is no statutory duty to assist the appellant in 
developing facts pertinent to this claim.  38 U.S.C.A. § 5107 
(West 1991).

2.  The claim for service connection for PTSD is well 
grounded, and VA has not satisfied its statutory duty to 
assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  It is the responsibility 
of a person seeking entitlement to service connection to 
present a well-grounded claim.  38 U.S.C.A. § 5107 (West 
1991).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); see also Caluza 
v. Brown, 7 Vet. App. 498, 504 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  Generally, the Board should 
consider only the evidence that is or may be favorable to the 
claim in deciding whether a claim is well grounded.  See Arms 
v. West, 12 Vet. App. 188, 195 (1999) (noting that generally 
"only the evidence in support of the claim is to be 
considered and generally a presumption of credibility 
attaches to that evidence in order to decide whether or not 
any VA claimant has sustained the claimant's burden of 
submitting a well-grounded claim under section 5107(a)") 
(emphasis in original).

A.  Acquired psychiatric disorder other than PTSD

This claim is not well grounded.  The appellant has been 
diagnosed with dysthymia and an anxiety disorder.  However, 
his service medical records do not show complaints of or 
treatment for any psychiatric symptomatology, and the 
appellant has not alleged that he experienced any psychiatric 
symptomatology during service.  Moreover, there is no medical 
nexus evidence to associate the current psychiatric disorders 
with a disease or injury during service.  The medical 
evidence does not show complaints of psychiatric 
symptomatology until 1994.  The appellant has not alleged 
that he experienced any psychiatric symptoms prior to 1994.  
In fact, the evidence indicates that he developed psychiatric 
symptoms only after surgery for a cardiovascular condition 
with resulting disability.

The medical evidence does not show a diagnosis of an acquired 
psychiatric disorder other than PTSD until 1994, which was 
approximately 24 years after the appellant's separation from 
service, and there is no evidence showing that a chronic 
psychiatric disorder was present prior to 1994.  At no time 
has a medical professional stated that the appellant's 
current dysthymia and/or anxiety disorder is in any manner 
related to his military service or began during service.

Therefore, the Board concludes that this claim is not well 
grounded.  The only evidence indicating that the appellant's 
psychiatric disorders other than PTSD were incurred as a 
result of his military service consists of his current 
statements.  However, he cannot meet his initial burden under 
38 U.S.C.A. § 5107(a) by simply presenting his own opinion.  
He does not have the medical expertise to render a probative 
opinion as to medical diagnosis or causation.  See Edenfield 
v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Until the appellant establishes a well-grounded claim, VA has 
no duty to assist him in developing facts pertinent to the 
claim, including providing him additional medical 
examinations at VA expense.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.326(a) (1999) (VA examination will be 
authorized where there is a well-grounded claim for 
compensation); see Morton v. West, 12 Vet. App. 477 (1999) 
(VA cannot assist a claimant in developing a claim that is 
not well grounded).

When a claimant refers to a specific source of evidence that 
could make a claim plausible, VA has a duty to inform him of 
the necessity to submit that evidence to complete the 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding duty in this case to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits.  See 
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground this claim.  The 
appellant has not alleged that any medical records exist that 
would associate his dysthymia and/or anxiety disorder with 
his military service.

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the appellant has failed to present 
competent medical evidence that his claim for service 
connection for an acquired psychiatric disorder other than 
PTSD is plausible, the claim must be denied as not well 
grounded.  Dean v. Brown, 8 Vet. App. 449 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of this claim, because such 
additional development would be futile.  See Murphy, 1 Vet. 
App. 78.

B.  PTSD

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1999); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).

Jose Juarbe, M.D., has diagnosed the appellant as having 
PTSD.  The appellant has submitted competent lay statements 
of in-service experiences alleged to have caused his PTSD.  
He is a combat veteran, as shown by his military occupational 
specialty of light weapons infantryman and his receipt of the 
Combat Infantryman Badge.  Dr. Juarbe diagnosed PTSD based on 
the appellant's service experiences, although not detailed in 
the records.  Assuming the credibility of this evidence, this 
claim must be said to be plausible, and therefore well 
grounded.  See, e.g., Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) ("possible" link enough to well grounded claim).  

However, the Board concludes that this is not the type of 
well-grounded claim that is meritorious on its own, but 
rather one that may be capable of substantiation with further 
development of the medical evidence on remand.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Therefore, in order to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5103, this claim is REMANDED for the development discussed 
below.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD is denied.

The appellant's claim for service connection for PTSD is well 
grounded, and, to that extent only, the appeal is granted.


REMAND

In order to ensure that the Board has a complete record upon 
which to decide the PTSD claim, additional evidentiary 
development is needed. 

First, the record indicates that the appellant has been 
treated by Dr. Juarbe for his PTSD since 1994.  These 
treatment records have not been obtained.  Although Dr. 
Juarbe testified on the appellant's behalf, the actual 
treatment records are necessary for a fair adjudication of 
this claim.  Therefore, the RO should request these records, 
and, if they are not obtained, provide the appellant an 
opportunity to submit them.

Second, the appellant underwent several VA psychiatric 
examinations, most recently in 1999.  The report of the 1999 
examination is inadequate because it does not provide 
sufficient information for the Board to adjudicate this 
claim.  Much of the examination report is comprised of 
answers to a specific series of questions to which the Board 
does not have access.  There is a significant amount of 
information contained in those answers that can only be 
interpreted by reference to the questions.  Since the Board 
does not have access to those specific questions, it is 
impossible to interpret the findings from the 1999 VA 
examination.  The Board does not, therefore, have sufficient 
medical evidence upon which to decide this claim.  On remand, 
the RO should obtain a comprehensive report of the June 1999 
VA examination that includes the questions to which the 
examiner was responding. 

Accordingly, this case is REMANDED for the following:

1.  Ask the appellant to submit the 
appropriate release form for Dr. Juarbe 
for treatment since 1994.  The RO should 
request actual treatment records from Dr. 
Juarbe.  If the request is unsuccessful, 
advise the appellant that these treatment 
records are important to his claim and 
that it is his responsibility to submit 
them.  See 38 C.F.R. § 3.159(c) (1999).  
Allow an appropriate period of time 
within which to respond.

2.  Obtain a comprehensive report of the 
June 1999 VA psychiatric examination from 
the VA Medical Center in San Juan.  The 
RO should make sure that the report 
contains the specific questions that 
prompted the examiner's responses in the 
original examination report.


3.  If, and only if, the RO is unable to 
obtain a comprehensive report of the VA 
examination conducted in June 1999, 
schedule the appellant for a VA 
psychiatric examination.  The entire 
claims folder and a copy of this remand 
must be made available to the examiner in 
connection with the examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  The 
examiner must provide a complete 
rationale for all conclusions and 
opinions.

The examiner should perform all necessary 
tests in order to determine the nature and 
etiology of the appellant's current 
acquired psychiatric disorder(s).  Any 
psychiatric diagnosis should be in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders-IV.  Prior to 
rendering the following opinions, the 
examiner should review all the evidence of 
record.  After review of the pertinent 
material, the examiner should render a 
medical opinion as to the following: 

Does the appellant meet the 
diagnostic criteria in DSM-IV for 
diagnosis of PTSD, and, if so, is 
there a link between the current 
symptoms and the alleged inservice 
stressors?

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.


4.  Following completion of the above, 
review the claims folder and ensure that 
the above development actions have been 
completed in full, including an adequate 
examination report, if necessary.  If any 
examination report is inadequate, it must 
be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1999).

5.  Thereafter, readjudicate the claim 
for service connection for PTSD, with 
application of all appropriate laws and 
regulations and consideration of the 
additional evidence developed upon 
remand.  See 38 C.F.R. § 3.304(f) (1999); 
Cohen v. Brown, 10 Vet. App 128 (1997).  
If the benefit sought on appeal remains 
denied, provide the appellant and his 
representative a supplemental statement 
of the case, and allow an appropriate 
period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of this case as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 



